Citation Nr: 0335715	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-20 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
gunshot wound, right buttock, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty with the recognized 
guerrilla services from October 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines.  As discussed more fully below, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you of 
further action required on your part.


REMAND

Currently, the veteran's service-connected residuals, gunshot 
wound, right buttocks are rated as 20 percent disabling under 
Diagnostic Code 5317, which governs evaluation for injury to 
Muscle Group XVII; Pelvic girdle group 2.   This muscle group 
includes the gluteus maximus, the gluteus medius, and the 
gluteus minimus.  38 C.F.R. § 4.73, Diagnostic Code 5317 
(2003).  Evaluation under Diagnostic Code 5317 is consistent 
with the results of a VA compensation and pension physical 
examination that occurred in April 1955.  At that time, the 
examiner reported the muscle injury involved the gluteus 
muscles.  The veteran's service-connected residuals, gunshot 
wound, right buttock have been evaluated at 20 percent under 
Diagnostic Code 5317 since November 1954.  As such, the 
evaluation must be preserved.  38 C.F.R. § 3.951(b) (2003).  

The Board notes that the most recent VA examiner reported the 
veteran sustained an injury to Muscle Group XVI.  Diagnostic 
Code 5316 evaluates Muscle Group XVI, pelvic girdle group 1, 
which includes the psoas, iliacus, and pectineus.  In 
referencing Muscle Group XVI, the examining physician did not 
name the specific muscles affected.  This raises the question 
whether the veteran is appropriately rated under Diagnostic 
Code 5317, 5316, or both.  Therefore, the Board finds that 
further clarification is required prior to final review.  A 
thorough and contemporaneous medical examination is required 
"so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).   Section 4.2 of title 38 of the Code of Federal 
Regulations requires that if an examination report used for 
rating a service-connected disability does not contain 
sufficient detail, "it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes".  
38 C.F.R. § 4.2 (2003); see Bowling v. Principi, 12 Vet. App. 
1, 12 (2001) (emphasizing Board's duty to return inadequate 
examination report); Hicks v. Brown, 8 Vet. App. 417, 422 
(1995) (concluding that inadequate medical evaluation 
frustrates judicial review).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should obtain a medical 
opinion by an orthopedic examiner to 
determine the current extent and severity 
of residuals, gunshot wound, right 
buttock. The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After a review of the evidence in the 
claims folder, including service, VA, and 
private medical records, the physician 
should express opinions as to the 
following:

(a) Whether the service-connected shell 
fragment wounds disability cause weakened 
movement, crepitation, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation? 
 
(b) Whether pain is visibly manifested 
upon palpation and movement of the left 
hip and/or knee, and, if so, at what 
point (expressed in degrees if possible) 
such pain is elicited during such 
testing.

(c) Identify all muscle groups affected 
by the residuals of a gunshot wound to 
the right buttock.  

(d) Note the length and width of each 
residual scar and indicate whether each 
residual scar is deep or superficial, 
whether it causes limited motion, whether 
it is painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).        

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for residuals, gunshot wound, right 
buttock.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




